Title: To George Washington from William Gordon, 31 January 1791
From: Gordon, William
To: Washington, George



St Neots Huntingdonshire [England] Jany 31. 1791
My Dear Sir

A sincere desire of promoting the good of the United States, & not merely my own concerns, will, I trust, prove a sufficient apology for the interruption I am now giving your Excellency. Your country I apprehend has the advantage of Europe, for the erection of particular towns, by reason of the several great falls to be met with in the American rivers. The papers have announced the neighbourhood of Shepherds Town for the permanent seat of the federal government. I crossed the Patomac in 1781 from Maryland to that Town, & have an idea that there

were considerable falls at no great distance. Should there be such, could wish the Federal Town to be so situated, as that the river above the falls may, by a canal, supply a most capacious reservoir at the head of the town; from whence, by fire engines & pipes, water may be raised to supply water closets &c. from the lowest to the highest apartment in every one of the buildings, for the use of the family, & the carrying away of all soil, by subterraneous passages, into a grand common sewer running under the middle pavement of every street—the common sewers to be kept clean & sweet by letting the water of the reservoir into them at pleasure, through a number of sluices, which, carrying away with it all the collected filth of the town, shall empty itself in one stream below the falls.
The securing of original records & state papers being of the utmost consequence, might it not be proper to have the apartments destined for them, at a distance from all other buildings; & so constructed as to be in no danger of suffering by fire, water, damps, or other enemies?
The building of the town or court house, as in Philadelphia, & other places that copied after the capital, in the center where four streets meet, always appeared to me an injury, by breaking the view from end to end, without being compensated by equivalent advantages. Should not the cultivation of the sugar cane be tried in Georgia, that so if it flourishes the United States may not depend upon a precarious supply from the West India Islands? And should not the ravages, likely to be made on the maple trees for the obtaining of sugar, be speedily circumscribed, that so the back country may not, through the heedless destruction of the tree without ever planting or promoting its growth, cut itself off from a future supply of sugar? Should not the burning of wood in the sea-ports be discouraged, & the free expenditure of coals be promoted, that so an American Colliery may be established as a nursery for seamen?
Our English papers have of late made frequent mention of a quantity of ambergris found in the body of a whale caught in the South Seas. Before I left Jamaica Plain Mr Greenough shewed me some ambergris, part of a great quantity taken out of the large gut of a whale caught by the West India Whaler Capt. Atwood with one Rich for his mate, just before or soon after the commencement of 1776. The vessel belonged, I imagine,

to Mr Doane at Cape Cod, with whom Mr Greenough lived many years. He afterward married Mr Doane’s widow. Upon Mr Greenough’s information I was put upon conjecturing, that the ambergris was no other than the hardened dung of the Spermaceti whale, which, from some cause, had not been discharged by the pain & distortion occasioned by wounds & dying agonies. I was strengthened in that conjecture upon reading in Rees’s edition of Chambers’s Dictionary, that the factitious ambergris, which comes nearest to the genuine, is made from human dung. Qu. Whether the Whalemen should not be advised to examine the bowels of the whale, before they let the carcase sink after taking away the fat?
When I had finished my History I repaired to Ringwood in Hampshire, from whence I did myself the honour of writing to your Excellency about the 16 of Feby 1789. I left direction with Mr Field to put up forty three sets of the History (one of which I begged you to accept) & to forward them. Toward the latter end of Feby they were put on board the Eleanor Capt. James Magruder for Alexandria, marked G. W. No. 1 Mount Vernon, accompanied with a letter from Mr Field. I trust they were safely delivered, though advice thereof has never been received. Your favour of Feby 23 1789 was recd; but as I was sensible how much you must be engaged by the addition of the Presidentship, & expected an account of the Case’s being recd, I declined answering it till Feby 20. 1790. The answer from St Neots I enclosed in a letter to Mr Osgood, & forwarded by the New York Capt. Woollsey; but have had no information of either’s being received. I have been at considerable expence in fitting up my present habitation, was exercised the last year with a confinement at Ipswich, where we were visiting, from June 13 to July 28, by an injury done to my right foot, while attempting to go down stairs, & from which I am not yet fully recovered. I am now advancing in life, & would willingly settle all my affairs, that so in case of removal every thing may be free from difficulty. Am persuaded therefore that your friendship & judgment will not ⟨be offend⟩ed at my requesting, that you would add to your former kindness that of ⟨asking y⟩our steward to collect the remainder of the subscriptions & forward ⟨them as soo⟩n as convenient. I am concerned to find that your health is ⟨seriously inter⟩rupted more than formerly. God grant that You may be long

spared to enjoy strength of body & mind, for the service of the United States! I should think myself greatly honoured by a few friendly lines, be they ever so few, from your Excellency. Mrs Gordon joins me in the sincerest & most ardent wishes for the present & future happiness of You & your Excellency’s Lady. I remain Dear Sir, with the greatest esteem Your most obedient & very humble servant

William Gordon

